


EXHIBIT 10.36


AMENDED AND RESTATED
HOMEOWNER ASSOCIATION OVERSIGHT,
CONSULTING AND EXECUTIVE MANAGEMENT SERVICES AGREEMENT
This Amended and Restated Homeowner Association Oversight, Consulting and
Executive Management Services Agreement (the “Agreement”) is made and is
effective this 31st day of December, 2012 (“Effective Date”), by and between
Diamond Resorts Corporation, a Maryland corporation (the “Company”), and
Hospitality Management and Consulting Service, L.L.C., a Nevada limited
liability company (“Manager”).
RECITALS
WHEREAS, Company and Manager entered into that certain Homeowner Association
Oversight, Consulting and Executive Management Services Agreement, dated as of
December 31, 2010 (the “Original Agreement”); and
WHEREAS, Company is in the business (the “Business”) of developing, marketing
and operating timeshare vacation ownership resorts in the United States and
abroad and, in furtherance thereof, providing management services for the
benefit of the trusts, not-for-profit associations and other similar entities
formed to represent interests of owners of time share resort intervals relative
to such vacation ownership resorts (the “HOAs”); and
WHEREAS, Manager has over 25 years experience in providing management,
consulting and oversight services to trusts, not-for-profit associations and
other similar entities formed to represent interests of owners of time share
resort intervals in the timeshare industry, and possesses capabilities and
experience in providing executive management services to timeshare vacation
ownership resorts and homeowner associations relative thereto; and
WHEREAS, Manager has employees with experience in performing executive
management and consulting services; and
WHEREAS, Company seeks to continue to retain Manager to provide management and
oversight services to and for the benefit of the HOAs, as well as to provide
certain employees to perform executive management and consulting services
directly to Company in furtherance of Company’s business and operations; and
WHEREAS, Company and Manager desire to amend and restate the Original Agreement
to set forth the obligations of Manager in connection with the provision of
executive management, oversight and consulting services to the HOAs and Company.
NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, the sufficiency of which consideration is hereby
acknowledged, Company and Manager do hereby agree as follows:

60852535

--------------------------------------------------------------------------------




1. RELATIONSHIP OF THE PARTIES
1.1    Independent Contractor Status. Except as otherwise expressly set forth
herein, for purposes of this Agreement it is acknowledged and agreed that
Company and Manager are at all times acting and performing hereunder as
independent contractors, retaining control over and responsibility for their own
respective operations and personnel. Neither Manager nor its principals,
members, directors, officers or employees shall be considered employees or
agents of the Company as a result of this Agreement. Each party shall be solely
responsible for compliance, and shall indemnify the other party for its
noncompliance, with all state and federal laws pertaining to employment taxes,
income withholding, unemployment compensation contributions and other employment
related statutes regarding their respective employees, agents and servants.
Nothing in this Agreement shall at any time be construed so as to create the
relationship of employer and employee between the Company and any employee of
Manager. The employment of each employee of Manager is at-will, and each such
employee of Manager or the Manager may terminate such employee’s employment with
Manager at any time and for any reason.
1.2    Non-Assumption of Liabilities. Unless otherwise specifically provided for
under the terms of this Agreement, all debts and liabilities of a party to this
Agreement to third parties, whether existing or future, shall be the debts and
liabilities of such party and not of the other party, and neither party shall be
liable for any debts or liabilities of the other party. Each party shall, and
hereby does agree to, indemnify the other party against any debts, obligations
or liabilities of the indemnifying party unless such debts, obligations or
liabilities are specifically provided in this Agreement to be borne by such
indemnified party.
2. OBLIGATIONS OF MANAGER
2.1    HOA Management Services. To and for the benefit of the Company and the
HOAs, Manager shall render executive and strategic oversight of services
provided by the Company through its subsidiaries to HOAs (“HOA Management
Services”), including but not limited to management, supervision, advice and
assistance concerning any and all aspects of the operations, planning and
financing of the HOAs, as needed from time to time. The Manager shall perform
the HOA Management Services in accord with Good HOA Management Practice, as
hereinafter defined. The means and methods by which Manager performs its duties
hereunder in accordance with such standard shall be determined solely by
Manager. The Manager shall have the authority to engage such professionals,
including legal counsel, accountants and financial advisors, on behalf of and at
the expense of the Company, subject to the approval of the Company, as Manager
may determine necessary in the course of providing any HOA Management Services;
provided, that the Company’s approval shall not be required to engage
professionals for the performance of services that results in fees and expenses
that are less than $50,000 per year in the aggregate. Manager may provide,
sub-contract for the provision of, or arrange for the employment (by Manager or
Company) of all personnel as may be reasonably necessary for the provision of
the HOA Management Services, on behalf and at the expense of the Company,
subject to the approval of the Company; provided, however, that Manager shall
remain primarily responsible for the provision of such HOA Management Services,
whether provided through Manager’s employees, subcontractors or personnel
employed by the Company at Manager’s direction. For purposes of this Agreement,
the

2
60852535

--------------------------------------------------------------------------------




phrase “Good HOA Management Practice” shall mean any of the practices, methods
and acts engaged in or approved by a significant portion of the homeowner
property management industry during the relevant time period, or any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety and expedition. Good HOA Management
Practice is not intended to be limited to the optimum practice, method or act to
the exclusion of all others, but rather to be acceptable practices, methods or
acts generally accepted in the region.
2.2    Corporate Management Services. To and for the benefit of the Company,
Manager shall render executive, corporate and strategic oversight of the
Company’s operations and administrative services (“Corporate Management
Services”), subject to the direction of the Company’s Board of Directors. The
employees of Manager as of the date of this Agreement providing HOA Management
Services and Corporate Management Services are set forth on Schedule A attached
hereto. The Manager shall have the authority to engage such professionals,
including legal counsel, accountants and financial advisors, on behalf of and at
the expense of the Company, subject to the approval of the Company, as Manager
may determine necessary in the course of providing any Corporate Management
Services; provided, that the Company’s approval shall not be required to engage
professionals for the performance of services that results in fees and expenses
that are less than $50,000 per year in the aggregate. Manager may provide,
sub-contract for the provision of, or arrange for the employment (by Manager or
Company) of all personnel as may be reasonably necessary for the provision of
the Corporate Management Services on behalf of and at the expense of the
Company, subject to the approval of the Company; provided, however, that Manager
shall remain primarily responsible for the provision of such Corporate
Management Services, whether provided through Manager’s employees,
subcontractors or personnel employed by the Company at Manager’s direction.
Notwithstanding any of the foregoing to the contrary, no executive managerial
services to be provided by Stephen J. Cloobeck (or JHJM Nevada I, LLC, as
applicable) or David F. Palmer (or Chautauqua Management, LLC, as applicable)
may be subcontracted by Manager.
2.3     Full Time and Attention. Manager shall cause Stephen J. Cloobeck (or
JHJM Nevada I, LLC, as applicable) to serve and fulfill the duties as the
Company’s Chairman and, for so long as he is employed by Manager, David F.
Palmer (or Chautauqua Management, LLC, as applicable) to serve and fulfill the
duties as the Company’s President and Chief Executive Officer. Manager shall
cause each of Stephen J. Cloobeck (or JHJM Nevada I, LLC, as applicable), David
F. Palmer (or Chautauqua Management, LLC, as applicable) and any other employee
or contractor of Manager who shall serve as an officer of the Company to devote
his full business time and attention to the Company. Notwithstanding any of the
foregoing, Stephen J. Cloobeck (or JHJM Nevada I, LLC, as applicable), David F.
Palmer (or Chautauqua Management, LLC, as applicable) and any other employee or
contractor of Manager who shall serve as an officer of the Company may devote
reasonable time and effort to outside non-business activities, such as serving
on the boards of directors, engaging in charitable or community activities, or
managing his/her personal investments; provided that such activities do not (i)
in any way interfere with the regular performance of his duties hereunder, (ii)
compete with the Company, or (iii) in the reasonable judgment of the Company’s
Board of Directors, reflect poorly upon the Company.

3
60852535

--------------------------------------------------------------------------------




2.4    Amending Services. In the event that Company and Manager desire to (i)
have Manager provide services in addition to those enumerated herein, (ii)
reduce or eliminate certain services enumerated herein, or (iii) change the
personnel or allocation of salary and time provided by personnel providing HOA
Management Services and/or Corporate Management Services, the parties shall
negotiate in good faith the options available for obtaining or reducing such
services or personnel, and the related terms, conditions and costs hereof, and
the parties shall amend Schedule A to this Agreement accordingly.
2.5    Provision of Services to Third Parties. Subject to Sections 2.3 and 9.11,
Manager may provide HOA Management Services or Corporate Management Services to
third parties, including Persons owned and/or controlled by Stephen J. Cloobeck;
provided, however, (i) Manager shall not engage in the Business and compete with
the Company, (ii) Manager shall not provide any HOA Management Services or
Corporate Management Services to any Person engaged in the Business, (iii)
Manager shall not share any Company Work Product or Confidential Information (as
such terms are hereinafter defined) with any third party, (iv) Manager shall
maintain separate accounts to account for the expenses incurred to provide such
services (which expenses shall not be borne by the Company), and (v) Manager
shall have provided the Board of the Company the details of any such provision
of HOA Management Services or Corporate Management Services to third parties,
and the Board shall have approved of the same; provided further, that the
unanimous approval of the Board shall be required in the event that the
provision of such HOA Management Services or Corporate Management Services in a
particular transaction (or a group of related transactions) (x) will cost more
than $250,000 annually, or (y) will result in revenues and fees to Manager of
more than $500,000 annually.
2.6    Compliance with Homeowner Association Agreements. Manager shall comply,
in the performance of the HOA Management Services and the Corporate Management
Services under this Agreement, with the obligations of the Company and its
subsidiaries set forth in their agreements with the HOAs.
3.    OBLIGATIONS OF COMPANY
3.1    General. Company expressly acknowledges and agrees that performance of
Manager’s obligations hereunder will require the timely cooperation and support
of Company, its officers, and agents, and affirm that they will use their
commercially reasonable efforts to ensure that Manager is provided in timely
fashion the information, including financial data, required by it in the
performance of its duties hereunder.
3.2    Insurance. Company shall, at Company’s sole cost and expense, obtain and
maintain in effect throughout the term of this Agreement, insurance policies
providing for the following coverages in respect of the services performed under
this Agreement: (a) a commercial general liability policy protecting against any
and all claims for injury to persons or property occurring in, on or about any
of the Company’s properties and protecting against assumed or contractual
liability; (b) workers’ compensation coverage of the employees of Manager in
such amounts as required by law; (c) errors and omissions insurance covering the
employees of Manager; (d) business interruption insurance to cover any cessation
of operations of Company, and as a result thereof, Manager; and (e) such other
insurance as the parties may agree upon, in each and every case naming

4
60852535

--------------------------------------------------------------------------------




Manager as an additional insured under each such policy, and in such reasonable
amounts typically used by businesses of comparable size as Company. All
insurance policies to be procured by Company shall: (i) be issued by insurance
companies reasonably satisfactory to Manager and authorized to do business in
the State of Nevada; (ii) be written as primary policy coverage and
non-contributing with respect to any coverage which Company may carry and that
any coverage carried by Company shall be excess insurance; and (iii) contain a
requirement that Manager be notified by the insurer in the event of any
cancellation or termination of such policy or if Company shall be in default of
such policy. Upon Manager’s request, Company shall deliver a duplicate original
or certified copy of each such policy or a certificate of the insurer,
certifying that such policy has been issued, providing the coverage required by
this Agreement and containing provisions specified herein, together with
evidence of payment of all applicable premiums. Each and every insurance policy
required to be carried hereunder by or on behalf of Company shall provide (and
any certificate evidencing the existence of each such insurance policy shall
certify) that, unless Manager shall first have been given thirty (30) days’
prior written notice thereof, the insurer will not cancel, materially change or
fail to renew the coverage provided by such insurance policy. The term
“insurance policy” as used herein shall be deemed to include any extensions or
renewals of such insurance policy..
4.    FEES TO MANAGER AND PAYMENT OF OPERATING EXPENSES
4.1    HOA Management Services Fee. In consideration for Manager’s services
hereunder, Company, at such times as may be approved by the Board of Directors
of the Company (the “Board”), but not less than monthly, shall pay Manager, in
addition to the Corporate Management Services Fee, the Annual Bonus, and the
reimbursement of any and all of Manager’s expenses reasonably incurred in the
performance of services under this Agreement, including those pursuant to
Section 4.4, an annual fee for the HOA Management Services equal to the amount
set forth on Schedule A attached hereto (the “HOA Management Services Fee”);
provided, that any HOA Management Services Fee earned but not previously paid
hereunder shall be paid in full at the time such payment is approved hereunder.
Manager shall be entitled to an additional fee or fees in connection with any
other additional services provided for the benefit of the HOA’s only if such
additional fee or fees are separately agreed upon by Company and Manager prior
to the consummation of any such transaction. The parties intend that the HOA
Management Service Fee shall not be considered “non-qualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).
4.2    Corporate Management Services Fee. In consideration for Manager’s
services hereunder, the Company, at such times as may be approved by the Board,
but not less than monthly, shall pay Manager, in addition to the HOA Management
Services Fee, the Annual Bonus and the reimbursement of any and all of Manager’s
expenses reasonably incurred in the performance of services under this
Agreement, including those pursuant to Section 4.4, an annual fee for the
Corporate Management Services equal to the amount set forth on Schedule A
attached hereto (the “Corporate Management Services Fee”); provided, that any
Corporate Management Services Fee earned but not previously paid hereunder shall
be paid in full at the time such payment is approved hereunder. Manager shall be
entitled to an additional fee or fees in connection with any advice or
assistance rendered in connection with any acquisitions, dispositions, financing
transactions or other

5
60852535

--------------------------------------------------------------------------------




significant transactions undertaken by Company or any of its subsidiaries only
if such additional fee or fees are separately agreed upon by Company and Manager
prior to the consummation of any such transaction. The parties intend that the
Corporate Management Service Fee shall not be considered “non-qualified deferred
compensation” for purposes of Section 409A.
4.3    Bonus. In consideration for Manager’s services hereunder, the Company, at
such times as may be approved by the Board, shall pay Manager, in addition to
HOA Management Services Fee, the Corporate Management Services Fee and the
reimbursement of any and all of Manager’s expenses reasonably incurred in the
performance of services under this Agreement, including those pursuant to
Section 4.4, an annual incentive bonus (the “Annual Bonus”) subject to achieving
certain performance goals and metrics established by the Board at the time of
approval by the Board of the Company’s annual operating budget which, for
purposes of complying with Section 409A, shall be adopted on or prior to the
ninetieth (90th) day of the year with respect to which a particular Annual Bonus
is to be paid; provided, that the amount of Annual Bonus to be paid shall not be
less than the “Minimum Annual Bonus” amount set forth on Schedule A, as amended
from time to time (the “Minimum Annual Bonus”). The Board shall determine in its
sole discretion the amount of the Annual Bonus allocable to each of the HOA
Management Services and the Corporate Management Services. The Board shall
determine in its sole discretion whether the goals for any such fiscal year have
been attained based on the Company’s financial results for such fiscal year (the
date on which the Board makes such determination, the “Bonus Determination
Date”). The Annual Bonus with respect to any fiscal year of the Company shall be
paid no later than one hundred twenty (120) days after the Bonus Determination
Date or, if earlier, the last day of the calendar year following the calendar
year with respect to which the Annual Bonus is paid. The HOA Management Services
Fee, the Corporate Management Services Fee and the Minimum Annual Bonus shall be
subject to increase, at the discretion of the Company, in connection with the
adoption of the Company’s annual operating budget, and Schedule A shall be
amended accordingly. For purposes of complying with Section 409A, the parties
hereto intend that the portion of the Annual Bonus that exceed the Minimum
Annual Bonus shall constitute performance-based compensation (as described in
Treas. Reg. Section 1.409A-1(e)), and shall be administered in accordance with
such intent.
4.4    Management Operating Expenses. Manager will not be obligated to make any
advance to, or for the account of, the Company or to pay any sums, except out of
funds held in accounts maintained by the Company, nor will Manager be obligated
to incur any liability or obligation for the account of the Company without
assurance that the necessary funds for the discharge of the liability or
obligation will be provided by the Company to Manager. Without limiting the
generality of the foregoing, and provided the expenses are within the annual
operating budget as approved by the Company (as such budget may be amended from
time to time), (i) the Company will reimburse all reasonable out-of-pocket
expenses incurred by Manager, or any agents, representatives or Affiliates
thereof, that are necessary to provide services pursuant to Section 2.1 of this
Agreement, following presentation of proper vouchers, invoices or receipts, and
(ii) the Company shall directly pay any outside service providers (e.g.,
lawyers, accountants, registered agents, etc.) contracted by Manager, or any
agents, representatives or Affiliates thereof, that are necessary to provide
services to the Company pursuant to Section 2.1 of this Agreement. All of such
reimbursements shall be made within the terms of the third party service
provider’s payment

6
60852535

--------------------------------------------------------------------------------




conditions as provided to Company at the time such third party was retained by
Manager. For purposes of compliance with Section 409A, all such reimbursements
shall be made as soon as administratively feasible, but in all cases no later
than March 15 of calendar year after the calendar year in which such expenses
were incurred.
4.5    Employee Benefits.
4.5.1    During the term of this Agreement, at the Company’s sole cost and
expense, the Manager shall become a participating employer in the employee
benefit plans of the Company and Stephen J. Cloobeck, David F. Palmer and the
employees of Manager shall be eligible to participate in such benefits plans
(other than equity based plans, if any) that are generally made available to the
employees of the Company from time to time and in accordance with the provisions
and requirements of such plans.
4.5.2    For Stephen J. Cloobeck, David F. Palmer and the employees of Manager
who were employed by the Company immediately prior to the date of this Agreement
(the “Transferred Employees”), (a) such employee benefits at the commencement of
this Agreement shall be substantially similar to those provided to such persons
immediately prior to such commencement, subject to the Company’s right from time
to time thereafter to adjust the benefits plans and level of benefits generally
made available to all of the Company’s employees, (b) each Transferred Employee
shall receive service credit for purposes of eligibility, vesting and benefit
accrual (but only to the extent it would not result in a duplication of
benefits) for prior service with the Company prior to being employed or engaged
by Manager and shall continue to receive service credit for purposes of
eligibility, vesting and benefit accrual (but only to the extent it would not
result in a duplication of benefits) under such benefits plans during the tenure
of each Transferred Employee’s employment or engagement by Manager, and (c) the
Company shall transfer and assign to Manager all amounts relating to each such
Transferred Employee’s accrued vacation benefits as of the date of the
commencement of this Agreement and, from and after such commencement, the
vacation benefits of each Transferred Employee shall be a liability of Manager.
The Company shall be responsible for and shall pay for any and all costs,
expenses and liabilities, whether contingent or otherwise, incurred or to be
incurred by Manager in connection with the transfer of the Transferred
Employees.
4.5.3     For Stephen J. Cloobeck, David F. Palmer and the employees of Manager
who were employed by Manager prior to the date of this Agreement, effective as
of such commencement, such Persons shall be provided with benefits which are
substantially identical to those provided to the Transferred Employees, subject
to the Company’s right from time to time thereafter to adjust the benefits plans
and level of benefits generally made available to all of the Company’s
employees.
4.5.4     To the extent that Manager, in consultation with the Company, elects
to provide employee benefits to its employees in lieu of the Company, and
provided such benefit plans follow and are substantially the same as the then
existing benefit plans of the Company, the Company shall (a) be responsible for
establishing such benefits plans on behalf of Stephen J. Cloobeck, David F.
Palmer and the employees of Manager, including,

7
60852535

--------------------------------------------------------------------------------




without limitation, preparing such documents and filings, and engaging counsel
and advisors, in connection therewith, (b) transfer and assign all accrued
amounts relating to the Transferred Employees’ employee benefits which are
eligible for transfer or assignment, and (c) reimburse Manager for the cost of
providing such employee benefits. Manager shall waive all limitations as to
preexisting conditions, exclusions, proof of insurability, and waiting periods
with respect to participation and coverage requirements applicable to the
Transferred Employees under any health and welfare benefit plans of Manager in
which such Transferred Employees may be eligible to participate.
4.5.5    To the extent that this Agreement is terminated and Manager terminates
any of Stephen J. Cloobeck, David F. Palmer or any employee as a result thereof,
the Company shall be responsible for payment of any premiums for continued
health coverage under COBRA to the extent that any such terminated Person
remains eligible for, and elect, such coverage under COBRA; provided, that the
Company shall have no further obligation to pay for any such Person’s premiums
for continued health coverage under COBRA if such Person becomes employed and is
eligible for coverage under a new employer’s health plan.
4.5.6    To the extent that the Company incurs any costs or liabilities in
connection with the administration of employee benefits or payroll, whether on
behalf of itself or Manager, the Company shall be responsible for any such costs
or liabilities, and shall indemnify Manager for the same.
4.6    Severance. The Company shall be responsible for any severance or
termination payments payable to any of the Persons set forth on Schedule A
hereto pursuant to any severance agreement, employment agreement, contractor
agreement, services agreement, separation agreement or other similar agreement
with Manager, resulting from the termination of such Person’s employment or
engagement with Manager during the term of this Agreement or immediately
following the termination of this Agreement; provided, except as set forth on
Schedule A, such severance arrangements are no more favorable than the severance
arrangements provided by the Company. The current amount of potential severance
liability is set forth on Schedule A. Upon the incurrence of any severance
obligation, the parties shall amend Schedule A to include such severance or
termination payments.
5.    TERM OF AGREEMENT
5.1    Term. This Agreement shall be effective as of the Effective Date hereof
and shall continue in full force and effect for a period of three (3) years
unless and until terminated by either party as hereinafter provided. This
Agreement shall thereafter be automatically renewed for successive annual
periods unless the Company or Manager terminates this Agreement by giving at
least 60 days’ written notice to the other party prior to the commencement of a
renewal period or unless and until terminated by either party as hereinafter
provided; provided, however, that this Agreement shall be terminated
automatically without any action or notice to Manager (a) in the event that
Stephen J. Cloobeck no longer serves as the Chairman (or similar position) of
the Company or (b) upon the consummation of a Change of Control. For purposes
hereof, a “Change of Control” shall mean any transaction pursuant to which the
Company sells its business other than to any Affiliate of the Company by (x) a
sale or conveyance of all or substantially all of the Company’s

8
60852535

--------------------------------------------------------------------------------




assets to any Person, or (y) a sale or conveyance of the equity interests in the
Company, or a merger or consolidation of the Company with any Person, in any
such case in which the Company’s shareholders, immediately prior to such
transaction shall own in the aggregate, immediately after giving effect thereto,
less than a majority of the voting interests or the economic interests of the
surviving entity (or its parent) or the purchasing entity (or its parent), as
the case may be; a public offering of the Company’s equity securities shall not
be considered a Change of Control for purposes hereof.
5.2    Termination Upon Cause or Upon a Specified Event.
5.2.1    Either party shall be entitled to terminate this Agreement upon written
notice if the other party fails to keep, observe or perform any material
covenant agreement, term or provision of this Agreement, required to be kept,
observed or performed by such party, and such failure shall continue for a
period of thirty (30) days after written notice thereof to the defaulting party
(unless such failure cannot be cured within thirty (30) days, in which event
this Agreement shall not be terminable pursuant to this Section 5.2.1 if the
defaulting party commences to cure such failure within the thirty (30) day
period and diligently proceeds in good faith to complete the same).
5.2.2    This Agreement shall terminate if either party dissolves or voluntarily
files a petition in bankruptcy or makes an assignment for the benefit of
creditors or otherwise seeks relief from creditors under any federal or state
bankruptcy, insolvency, reorganization or moratorium statute, or either party is
the subject of an involuntary petition in bankruptcy which is not set aside
within sixty (60) days of its filing.
5.3    Actions Upon Termination. Upon termination of this Agreement, and subject
in all respects to Sections 8.1 and 8.3, Company shall receive from Manager all
proprietary information and data, including, but not limited to, administrative,
accounting and personnel policy and procedure manuals prepared by Manager, (but
excluding standard, off-the-shelf and non-customized computer software and
hardware systems owned by Manager), and all data accumulated through Manager’s
provision of HOA Management Services or Corporate Management Services or through
its business administration, utilization management or quality improvement
systems, programs, plans or procedures, including, in each case, Work Product
and Confidential Information (as such terms are defined below), and shall use
commercially reasonable efforts to assist and cooperate with Company to effect
the transition to another administrative company if one is appointed by Company
to succeed Manager, or to the Company, if no administrative company is
appointed. Upon termination, Manager shall deliver to Company all funds, if any,
controlled by or in the possession of Manager as agent for Company; provided,
however, that Manager shall be entitled to receive all compensation,
disbursements (including pro rated portions of (i) the HOA Management Services
Fee, (ii) the Corporate Management Services Fee and (iii) the Minimum Annual
Bonus, and reimbursement of operating expenses) and payments which have accrued
to Manager or been incurred by, for or on behalf of Company by Manager under
this Agreement.
6.    INDEMNIFICATION

9
60852535

--------------------------------------------------------------------------------




6.1    Indemnification. Each party hereto (the “Indemnifying Party”) shall
indemnify and hold harmless the other party from any and all liability, costs
and expenses, including, but not limited to, reasonable attorney’s fees, caused
by or resulting from the gross negligence, willful misconduct or fraud of any
member, officer, director, representative, employee, agent, servant or
contractor of the Indemnifying Party or by any person acting for or on behalf of
the Indemnifying Party. In addition, the Company shall indemnify and hold
Manager harmless from any and all liability, costs and expenses, including, but
not limited to, reasonable attorney’s, accountant’s and consultant’s fees,
caused by, resulting from or relating to (a) any breach by the Company of
Section 4.5 of this Agreement, (b) the transfer of the Transferred Employees
from the Company to Manager, (c) any claim by any Transferred Employee relating
to anything occurring during such Transferred Employee’s employment by the
Company, or (d) Manager acting as the agent of the Company pursuant to the terms
of this Agreement, or any action or inaction by Manager taken on behalf of the
Company in good faith pursuant to the terms of this Agreement; provided,
however, that the Company shall have no obligation to indemnify Manager for any
action or inaction attributable to the gross negligence, willful misconduct or
fraud of the Manager or its employees.
6.2    Notice of Indemnification Claims. A party seeking indemnification under
Section 6.1 shall give the other party notice of such claim in writing as soon
as practicable under the circumstances, but in no event later than thirty (30)
days after the party’s actual knowledge of such claim or action, except that in
the event that the party seeking indemnification learns of the claim when served
with a complaint, petition or other document requiring response to a court,
agency or other governmental body, then the party seeking indemnification shall
notify the other party within forty-eight (48) hours of receiving such
complaint, petition or document. The notice shall describe the claim in
reasonable detail, and shall indicate the amount (estimated if necessary) of the
claim that has been, or may be, sustained by said party. To the extent that the
Indemnifying Party is or will be actually and materially prejudiced as a result
of the failure to provide timely notice of a claim hereunder, the Indemnifying
Party’s liability shall be reduced proportionate to such prejudice.
6.3    Procedure. The Indemnifying Party shall have the right to assume the
defense of any claim for which indemnification is sought under Section 6.1 with
counsel designated by it and reasonably satisfactory to the indemnified party
(not to be unreasonably withheld, delayed or conditioned). The Indemnified Party
shall be entitled, at its expense, to participate in any action, suit or
proceeding, the defense of which has been assumed by the Indemnifying Party.
Notwithstanding the foregoing, (i) the Indemnifying Party shall be responsible
for the reasonable fees and expenses of counsel for the Indemnified Party to the
extent that it shall have failed to assume the defense of the claim and (ii) the
indemnifying party shall not settle or consent to the entry of any judgment for
such claim against the indemnified party without the consent of the indemnified
party, which shall not be unreasonably withheld, conditioned or delayed.
6.4    Survival. This indemnification shall survive the termination or
expiration of this Agreement.
6.5    No Consequential Damages. Neither party shall be liable to the other for
any claim for indirect, incidental, special or consequential damage or loss of
the other party.
            

10
60852535

--------------------------------------------------------------------------------




7.    DISPUTE RESOLUTION
7.1    Dispute Resolution. The parties hereto shall, and shall cause their
respective Affiliates to, resolve any dispute, controversy or claim whatsoever
between the parties hereto arising out of or in connection with this Agreement
and any transactions contemplated hereby (a “Dispute”) in accordance with the
following procedures: within 30 business days after any party has served written
notice on the other party, such Dispute shall be submitted to the Las Vegas,
Nevada office of JAMS for mediation. The mediation shall take place in Nevada.
Notwithstanding anything contained in this Agreement to the contrary, in no
event will any party be obligated to participate in any mediation for more than
30 business days.
7.2    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF.
7.3    Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR CLARK COUNTY, NEVADA AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL
ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT AT THE
ADDRESS AS PROVIDED ON THE SIGNATURE PAGES HERETO. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT,
LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM
THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
8.    PROPRIETARY/CONFIDENTIAL INFORMATION
8.1    Work Product. All programs, documentation, policies, concepts, ideas,
innovations, improvements, developments, methods, analyses and designs or other
materials or other works of authorship developed, created or assembled by
Manager pursuant to this Agreement, including but not limited to, all data
accumulated through Manager’s provision of HOA Management Services and its
business administration, utilization management and quality improvement systems,
programs, plans or procedures (collectively, the “Work Product”) shall be owned
exclusively by the Company. Manager shall promptly disclose the Work Product to
Company, and at Company’s expense, perform all actions reasonable requested by
Company (whether during or after the term hereof) to establish and confirm such
ownership. Company retains all copyright, trade secret, patent, trademark, trade
dress, “know how,” and other intellectual property rights inherent in or arising

11
60852535

--------------------------------------------------------------------------------




from the Work Product. This Section 8.1 does not apply to any programs,
documentation, policies and designs or other materials or other works of
authorship developed, created or assembled by Manager for which no equipment,
supplies, facility, employees or Confidential Information of the Company was
used, that does not relate directly to the business of the Company and its
subsidiaries, and that was developed entirely on Manager’s own time and expense,
but this Section 8.1 does apply to the extent that any of the foregoing (a)
relate to (i) the HOAs or (ii) the Company’s actual or demonstrably anticipated
business development plans, or (b) results from any work performed by Manager
for or on behalf of the Company or the HOAs.
8.2    Access to Company. Manager shall, during the term hereof, be given full
access to Company, its records (other than records relating to Company’s
assessment of Manager’s performance, any claim against Manager, or efforts to
retain any replacement to Manager or to perform such work within the Company, or
any records as to which counsel advises there is a claim of legal privilege that
may be waived by allowing Manager access to those records), offices and
facilities, in order that Manager may carry out its obligations hereunder.
8.3    Confidentiality. Manager recognizes that, except as otherwise
specifically set forth in Section 8.1, all business information, documents, and
records, are the property of Company (collectively the “Confidential
Information”), and that during and after the term of this Agreement, Manager
shall not, and shall cause its Affiliates not to, remove, use, disclose or
reproduce such Confidential Information except for the limited purpose of
fulfilling Manager’s obligations under this Agreement or as otherwise directed
in writing by Company; provided, that the term Confidential Information shall
not include information which (i) is or becomes generally available to the
public other than as a result of a disclosure by Manager or its Affiliates in
breach of this Agreement, (ii) is or becomes available to Manager on a
non-confidential basis from a source other than the Company who, to Manager’s
knowledge, is not subject to a confidentiality agreement with, or other
obligation of secrecy to, the Company prohibiting such disclosure, or (iii) was
independently developed by Manager without reference to the Confidential
Information. Except as otherwise specifically set forth in Section 8.1, Manager
shall not have any rights to such Confidential Information or records or to
copies thereof except as may be required by applicable law; provided, that
Manager may retain one (1) copy of all Confidential Information disclosed to it
for archival purposes, which Confidential Information shall remain subject to
the provisions of this Section 8.3 even if this Agreement is otherwise no longer
in effect. Manager may disclose Confidential Information in response to any
valid subpoena or other valid compulsory process, provided that Manager shall
first use its commercially reasonable efforts (at Company’s sole expense) to
make all legitimate, good faith objections, if any, to the production of such
information and, if production is required, shall use its commercially
reasonable efforts (at Company’s sole expense) to seek a protective order
limiting dissemination of such Confidential Information, the contents thereof
and the transactions contemplated thereby solely to persons having a need to
know for purposes of the proceeding in which the production is sought. In the
event that Manager is requested or becomes legally compelled (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to make any disclosure which is
prohibited or otherwise constrained by this Section 8.3, Manager shall (i)
provide Company with prompt notice of such request(s) so that Company may seek
an appropriate protective order or other appropriate remedy (at Company’s sole
expense) and/or waive Manager’s compliance with the provisions of this Section

12
60852535

--------------------------------------------------------------------------------




8.3, and (ii) cooperate with Company in its efforts to decline, resist or narrow
such requests. Manager also acknowledges that any damages for breach of this
Section 8.3 may be incalculable and an insufficient remedy. Accordingly, Manager
agrees that in the event of any breach of this Section 8.3, Company shall be
entitled to equitable relief, including injunctive relief and specific
performance and without the necessity of posting any bond.
9.    MISCELLANEOUS
9.1    Assignment.
9.1.1    This Agreement shall be binding upon, and shall inure to the benefit
of, the parties and their respective successors and permitted assigns. Neither
party hereto may assign this Agreement or any rights hereunder, nor may either
party delegate any of its duties to be performed hereunder, without the prior
written consent of the other party hereto, provided the foregoing shall not be
deemed to prevent subcontracting by Manager, as permitted by this Agreement, in
which the Manager remains fully responsible for the performance of the
subcontracted services.
9.1.2    For purposes of this Agreement, a Change in Control of Manager shall be
deemed to be an assignment and shall require the prior written consent of the
Company authorized by its Board, which consent may be granted or withheld in the
sole discretion of such Board. For purposes hereof, a “Change in Control of
Manager” shall be deemed to occur upon any transfer (whether with or without
consideration) or upon entering into any arrangement, as a result of which
transfer or arrangement Stephen J. Cloobeck (or his estate) and/or David F.
Palmer would, collectively, cease to have the sole right and power to dispose
of, and to vote, a majority of the outstanding voting equity interests of
Manager.
9.2    Confidentiality of Agreement. The terms of this Agreement shall be
maintained in confidence by both parties except where disclosure is required by
law or in performance hereof.
9.3    Amendment. This Agreement may only be amended or modified by a written
instrument executed by both parties. Subject first to the severability
provisions set forth in Section 9.8, this Agreement shall be subject to
immediate review and amendment if required by any change in state or federal
regulations, including regulations pertaining to state, federal or other
third-party reimbursement programs; provided, however, that any such amendment
shall be subject to the approval of the parties hereto.
9.4    Headings. The headings of the various sections of this Agreement are for
convenience of reference only, and shall not modify, define, limit or expand the
express provisions of this Agreement.
9.5    Entire Agreement. This Agreement represents the entire agreement between
the parties with respect to the subject matter hereof and any representation,
promise or condition in connection therewith not incorporated herein shall not
be binding upon either party and supersedes any prior agreement between the
parties with respect to such subject matter.

13
60852535

--------------------------------------------------------------------------------




9.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, including facsimiles thereof, shall be deemed to be
an original, and each such counterpart shall together constitute the same
agreement.
9.7    Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given, if by hand
delivery, upon receipt thereof; by telefax upon confirmation of transmission; or
if mailed by certified or registered mail, postage prepaid, three business days
after deposit in the United States mail; or if sent by nationally recognized
courier service, delivery costs prepaid, on the business day following the date
of deposit at the courier service, and in any event, to be addressed to either
party at the addresses provided in the signature blocks below, or at such other
address as may hereafter be provided by proper notice. A courtesy copy of any
notice required hereunder shall also be sent to each party’s counsel at such
address as may be requested, but failure to do so shall not in any way affect
the rights, obligations, and liabilities of the parties hereto.
9.8    Effect of Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Agreement, such provision shall be fully severable.
This Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
Each party waives any and all claims or contests it has, based on federal or
state laws proposed or in effect as of the Effective Date, which would or could
allow the party to challenge the existence, validity or enforceability of this
Agreement.
9.9    Applicable Law. The parties agree that this Agreement shall be construed
and enforced in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws.
9.10    Equitable Relief. Each party acknowledges and agrees that,
notwithstanding anything contained in Section 7 to the contrary, the remedies at
law of the other parties for any breach of this Agreement would be inadequate
and agrees that in addition to any remedy at law which it may have, the other
party may be granted temporary, preliminary and permanent injunctive relief in
any proceeding which may be brought to enforce such provisions, without the
necessity of posting a bond as security or proof of actual damage. Each party
further acknowledges and agrees that any proceeding brought pursuant to this
Section 9.10 may be adjudicated in a state or federal court of competent
jurisdiction located in Clark County, Nevada, and that the court shall have all
the necessary authority to issue the injunctive relief described herein.
9.11    Other Activities of Manager; Investment Opportunities.
9.11.1    The Company acknowledges and agrees that, except as otherwise set
forth in Section 2.3 hereof, neither Manager nor any of its employees, officers,
directors, Affiliates

14
60852535

--------------------------------------------------------------------------------




or associates shall be obligated to devote its, his or her full time and
business efforts to the duties of Manager specified in this Agreement, but only
so much of such time and efforts as may be necessary or appropriate to meet the
standard of performance set forth in this Agreement. The Company further
acknowledges and agrees that Manager and its Affiliates and associates are or
may be engaged in the business of investing in, acquiring and/or managing
businesses for their own respective accounts and for the account of other
unaffiliated parties and that no aspect or element of these activities will be
deemed to be engaged in for the benefit of the Company nor to constitute a
conflict of interest or breach of any duty hereunder.
9.11.2    Notwithstanding anything in Section 9.11.1 to the contrary:
(a)    During the term of this Agreement, neither Manager nor any of Manager’s
Affiliates shall, either directly or indirectly, personally or through the use
of agents, engage in or invest in any activity or business which is in
competition with the Principal Line of Business conducted by the Company or any
of its subsidiaries anywhere in the world; provided that the foregoing shall not
prohibit a purely passive, minority investment in any Person. While the
provisions contained in this Agreement are considered by the parties to be
reasonable in all circumstances, it is recognized that provisions of this
Section 9.11.2, including without limitation, remedies and geographic scope, may
fail for technical reasons and, accordingly, it is hereby agreed and declared
that if any one or more of such provisions shall, either by itself or themselves
or taken with others, be adjudged to be invalid as exceeding what is reasonable
in all circumstances for the protection of the interests of the Company, but
would be valid if any particular restriction or provisions were deleted or
restricted or limited in a particular manner or if the period or area thereof
were reduced or curtailed, then the said provisions shall apply with such
deletion, restriction, limitation, reduction, curtailment, or modification as
may be necessary to make them valid and effective. Notwithstanding anything to
the contrary contained herein, the terms of this Section 9.11.2 shall not apply
to any activity or business conducted by Manager or any of Manager’s Affiliates
so long as the Board of Directors of the Company has approved, by unanimous vote
of all of the members of such Board, such activity or business. Manager
represents and warrants to the Company that as of the date hereof neither
Manager nor any of Manager’s Affiliates, either directly or indirectly,
personally or through the use of agents, engage in or invest in any activity or
business which is in competition with the Principal Line of Business anywhere in
the world, except for (i) purely passive, minority investments in any Person and
(ii) any investment by Manager or any of its Affiliates in any Person, or the
engagement or performance of services by Manager or any of its Affiliates on
behalf of any Person, for which the Company performs one or more management
services pursuant to customary management services agreements.
(b)    Manager agrees to submit (and to cause its Affiliates to submit) to the
Company all business, commercial and investment opportunities presented to
Manager or its Affiliates which relate to the Principal Line of Business and,
unless

15
60852535

--------------------------------------------------------------------------------




approved by the Company in writing, Manager shall not (and shall cause its
Affiliates to not) pursue, directly or indirectly, any such opportunities on its
or its Affiliate’s own behalf. Nothing in this Section 9.11.2 shall be deemed to
create any affirmative duty to seek out such opportunities nor to obligate any
Person to violate any law, breach any contractual commitment or commit any tort.
9.11.3    For purposes hereof, the following terms be defined as follows:
(a)    “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, a specified Person. For the purpose of this definition, the term “control”
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
(b)    “Person” means any individual, any general partnership, government
entity, limited partnership, limited liability company, corporation, joint
venture, trust, business trust, cooperative, association or similar
organization, and the heirs, executors, administrators, legal representatives,
successors, and assigns of such Person where the context so requires.
(c)    “Principal Line of Business” means all business activities related to
Timeshare Opportunities, including, but not limited to, financing, development,
sales, marketing, management and maintenance of interval or fractional timeshare
properties and the real estate incident thereto, the acquisition and re-sale of
such properties and the booking and reservation activities related thereto;
provided that, for the avoidance of doubt, “Principal Line of Business” shall
not include business activities related to hotels, condominiums, condo-hotels,
apartment rental complexes, commercial retail centers, office complexes,
casinos, or other types of real estate / hospitality developments or other
activities not involving Timeshare Opportunities.
(d)    “Timeshare Opportunity” means any real estate development project or
arrangement which, at the time of entering into such opportunity, is required to
be licensed under or is regulated under any timeshare statute or regulation in
any jurisdiction (regardless of whether such jurisdiction is the jurisdiction in
which the opportunity is located, sold or marketed), including, without
limitation, interval and fractional timeshares, whether conveyed via license,
right to use, fee simple title or points, and any timeshare club or exchange
arrangement.
9.12    Approval by the Company. As used in this Agreement, the phrases “the
approval of the Company” and “discretion of the Company,” or similar words,
shall mean the approval or discretion of the Company’s Board of Directors.
9.13    Section 409A. The provisions of this Agreement will be construed in
favor of, and administered in accordance with, amount due and payable hereunder
either being exempt from or

16
60852535

--------------------------------------------------------------------------------




complying with any applicable requirements of Section 409A as necessary to
prevent the imposition of a the adverse consequences contemplated by Section
409A.
9.14    Expenses. The Company shall be responsible for and shall pay all costs
and expenses incurred or to be incurred by the Company and Manager in
negotiating and preparing this Agreement.
9.15    Third Party Beneficiaries. The Company and Manager hereby agree that
each employee and contractor of the Company shall be treated as a third party
beneficiary of the express provisions of this Agreement, but such employees and
contractors shall not have any implied rights by virtue of the provisions of
this Agreement and shall not, under any circumstances, be considered or deemed
employees of the Company for any purpose.
[Signature page follows]





17
60852535

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives effective as of the
Effective Date hereof.
DIAMOND RESORTS CORPORATION

10600 West Charleston Boulevard
Las Vegas, NV 89135


By: /s/ David F. Palmer    

Name: David F. Palmer

Its: President and CEO
HOSPITALITY MANAGEMENT AND CONSULTING SERVICE, L.L.C.

3745 Las Vegas Boulevard South
Las Vegas, NV 89109


By:_______/s/ Stephen J. Cloobeck    

Name: Stephen J. Cloobeck

Its: Managing Member





60852535

--------------------------------------------------------------------------------




Schedule A
December 31, 2012


Employees
Executive Vice President and Chief Financial Officer (W-2)
 
Executive Vice President and Chief Administrative Officer (W-2)
 
Executive Vice President – HR (W-2)
 
Vice President – HR (W-2)
 
Director of Finance (W-2)
Executive Administrative Assistant (W-2)
Regional Controller (W-2)
Senior Association Auditor (W-2)
Accounting Manager – 4 (W-2)
 
Accounting Supervisor – 2 (W-2)
 
Senior Staff Accountant – 6 (W-2)
 
Staff Accountant – 12 (W-2)
 
Accounting Clerk (W-2)
Accounts Receivable Specialist – 2 (W-2)
 
Special Projects Advisor (W-2)
 
Vice President of Association Administration (W-2)
 
Vice President of HOA Management (W-2)
 
Association Coordinator (W-2)
 
Association Administrator (W-2)
 
Senior VP HOA Management (W-2)
 
Chief Fire Inspector (W-2)
 



Contractors
Chairman (1099)
President & Chief Executive Officer (1099)


 
Maximum Annual Fee
Minimum Annual Bonus
HOA Management Services
11,500,000
         
                               6,200,000
Corporate Management Services
         1,600,000
 
                                 800,000



Total                         13,100,000             7,000,000


Potential Severance Obligations


President & Chief Executive Officer
2x then current base salary
Executive Vice President and Chief Financial Officer
1x then current base salary and pro rata bonus
Executive Vice President and Chief Administrative Officer
1x then current base salary and pro rata bonus
Executive Vice President, Global Human Resources
1x then current base salary



